                     Case 1:19-cv-03787-LGS Document 112 Filed 03/05/21 Page 1 of 2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------
                                                              X
                                                              :
 MICHAEL MADER,                                               :
                                              Plaintiff,      :
                                                              :                  19 Civ. 3787 (LGS)
                            -against-                         :
                                                              :                        ORDER
 EXPERIAN INFORMATION SOLUTIONS, LLC, et al., :
                                              Defendants.     :
 ------------------------------------------------------------ X

        WHEREAS, on February 18, 2021, Plaintiff filed his Motion for Indicative Ruling along with exhibits and

a Motion to Seal those exhibits. Dkt. Nos. 100, 102, 107. Plaintiff’s memorandum of law in support of the

Motion to Seal states that non-party Navient has designated the exhibits Plaintiff seeks to file (the “Navient

Exhibits”) under seal as “confidential” because “they contain confidential information concerning Navient’s

business practices regarding credit reporting on private student loans to non-Title IV schools.” Dkt. No. 102.

        WHEREAS, although “[t]he common law right of public access to judicial documents is firmly rooted in

our nation’s history,” this right is not absolute, and courts “must balance competing considerations against” the

presumption of access. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006) (internal

quotation marks omitted); see also Nixon v. Warner Commc’ns., Inc., 435 U.S. 589, 599 (1978) (“[T]he decision

as to access is one best left to the sound discretion of the trial court, a discretion to be exercised in light of the

relevant facts and circumstances of the particular case.”).

        WHEREAS, the privacy interest of a nonparty is a “venerable common law exception to presumption of

access.” United States v. Amodeo, 71 F.3d 1044, 1051 (2d Cir. 1995). However, the person or entity seeking to

file a document under seal has the “burden to establish through competent evidence, that [exhibits] . . . reveal

trade secrets or other confidential business information, the disclosure of which would cause . . . clearly defined

and serious harm.” In re Document Techs. Litig., 282 F. Supp. 3d 743, 747 (S.D.N.Y. 2017) (internal alteration

omitted).

        WHEREAS, the Court’s Individual Rule I.D.3 addresses the procedures that must be followed regarding

requests to file documents under seal or in redacted form. It is hereby

        ORDERED that, Plaintiff shall identify the Navient Exhibits to Navient by March 8, 2021. By March

12, 2021, Navient shall file a letter stating whether it seeks to seal or redact any of the Navient Exhibits under the
                  Case 1:19-cv-03787-LGS Document 112 Filed 03/05/21 Page 2 of 2
foregoing legal principles. In that letter, Navient shall specify, for each exhibit, whether Navient requests that the

document be sealed or redacted, the basis for the request and what harm Navient will suffer if that document is

not filed under seal or in redacted form. If a document contains some information that does not require

confidential treatment, nonparty Navient shall request to redact rather than seal that document and submit

proposed redactions in compliance with Individual Rule I.D.3.



Dated: March 5, 2021
       New York, New York
